Citation Nr: 0322679	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of  service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of  service connection for sexual 
dysfunction.  

4.  Entitlement to an increased evaluation for residuals 
of a compression fracture of L1 with degenerative changes, 
currently rated as 70 percent disabling.  

5.  Entitlement to an increased evaluation for peptic 
ulcer disease with gastroesophageal disease (GERD), 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.  

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied an increased rating for 
the veteran residuals of a compression fracture of L1 and 
peptic ulcer disease with gastroesophageal disease, and 
reopened the application for service connection for sexual 
dysfunction and denied the claim on a de novo basis.  The 
appeal also arises from a February 2002, May 2002 and July 
2002 rating decisions, which denied the veteran's application 
to reopen a claim for service connection for a left knee 
disorder, and an original claim for service connection for a 
right knee disorder.  

The RO issued a supplemental statement of the case in August 
2002, which  reopened the veteran's claim for service 
connection for a left knee disorder and denied it on a de 
novo basis.  

Whether or not the RO reopened the veteran's claims for 
service connection for a left knee disorder and sexual 
dysfunction, the Board must address the matter on appeal, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

The issues of service connection for a bilateral knee 
disorder and sexual dysfunction are addressed in the remand 
portion of this decision.  

A VA Form 23-22 shows that the veteran appointed the Veterans 
of Foreign Wars of the United States (VFW) as his 
representative, which replaced the American Legion, in 
January 2003.  An officer with VFW presented verbal argument, 
and the veteran presented testimony, at a Board 
Videoconference hearing in February 2003.

A report of a March 1998 VA neurological examination, which 
relates to an evaluation of the veteran's service-connected 
lumbar spine disability, includes the observation that the 
veteran had been trying very hard to work full time, but was 
unable to do so due to the progression of his pain.  The 
Board finds that a claim for a TDIU has been raised by the 
record.  This matter is referred to the RO for any indicated 
action.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a left knee disorder in a January 1976 rating decision.  
The veteran did not file a notice of disagreement with the 
January 1976 rating decision.  

2.  The RO reopened the claim for service connection for a 
left knee disorder in September 1978 and denied the claim for 
service connection.  The veteran did not file a notice of 
disagreement with the September 1978 rating decision.  

3.  The additional evidence submitted since the September 
1978 RO decision is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left knee disorder.  

4.  The Board denied the veteran's claim for service 
connection for impotence in October 1998.  

5.  The additional evidence submitted since the October 1998 
Board decision is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
impotence.  

6.  The veteran's residuals of a compression fracture of L1 
produce severe limitation of motion of the lumbar spine, but 
do not produce marked muscular atrophy or foot drop; the 
current 70 percent rating takes into account pronounced 
intervertebral disc syndrome a compression fracture deformity 
of L1.  

7.  The veteran's symptoms of ulcers with GERD are well 
controlled except for occasional nighttime heartburn.  


CONCLUSIONS OF LAW

1.  A September 1978 RO decision denying service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 19.153 (1978).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a left 
knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  

3.  The October 1998 Board decision denying service 
connection for impotence is final.  38 C.F.R. § 20.1100 
(1998).  

4.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for sexual 
dysfunction.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  

5.  The criteria for a rating in excess of 70 percent for 
residuals of a compression fracture of L1, have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5285, 5292, 5293, 4.124a, 
Diagnostic Code 8520 (2002).  

6.  The criteria for a rating in excess of 10 percent for 
ulcers with GERD have not been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board observes that the RO informed the veteran of the 
passage and pertinent provisions of the VCAA in May 2001, 
June 2001, April 2002 and June 2002.  Regulations adopted by 
VA implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g) (West 2002), 
which states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  The Board notes that this new standard was the 
one identified by the RO in the March 2002 SOC.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's application to reopen 
claim claims for service connection for a left knee 
disability and sexual dysfunction or impotence was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.  Nevertheless, the Board has 
determined that new and material evidence has been presented 
pursuant to 38 C.F.R. § 3.156(a), and the veteran has not 
been prejudiced in the instant case by proceeding with 
reopening his two claims and remanding them for additional 
development.  Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the remaining claims on appeal, first, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  A review of the claims folder reveals, as noted above, 
the RO informed the veteran of the passage and provisions of 
the VCAA and listed all of the evidence considered.  The RO 
sent the veteran a letter asking him to identify any 
additional evidence and offering to obtain any evidence for 
the veteran if he would complete and return an authorization 
and release form.  Specifically, the RO wrote the veteran in 
June 2001 and explained the provisions of the VCAA.  In May 
2001 the veteran informed the RO his medical records were at 
the VA Medical Center in Salt Lake City.  The RO has obtained 
the veteran's VA records and scheduled VA examinations to 
assist the veteran with his claims for increased ratings.  
The RO set forth the regulations implementing the VCAA, 
including that VA would assist the veteran in obtaining 
government or private medical or employment records, provided 
that the veteran sufficiently identified the records sought 
and submitted releases as necessary.  In July 2001 the RO 
wrote the veteran and listed the evidence they had obtained 
and planned to consider.  The RO issued a statement of the 
case in November 2001 which listed the evidence considered 
and explained the basis for the denial of his claims.  The 
appellant has been generally kept apprised of what he must 
show to prevail in his claims, what information and evidence 
he was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO obtained all of the records identified by the 
veteran, to include outpatient treatment records from VA.  
There is no indication there are any other available  records 
that have not already been obtained.  July 2001 VA 
examinations were conducted.  The Board has reviewed reports 
of those examination and found them adequate for rating 
purposes.  The veteran was afforded a hearing in February 
2003.  No further assistance to the veteran is indicated.  

Factual Background.  In September 1975 the veteran filed a 
claim for service connection for a left knee disorder.  The 
veteran submitted a Statement in Support of Claim.  He wrote 
that he had injured his left knee in the same jeep accident 
that resulted in his service-connected compression fracture 
of L1.  He had not filed a claim for service connection for 
the left knee previously because it had only been bothering 
him once or twice a year.  He indicated that his left knee 
disability had worsened in the last month.  The left knee was 
swelling up and he had a knot behind it.  His physician at 
the VA in August 1975 told him he had a bone cyst in his 
knee.  He felt it was caused by the injury at the time he 
sustained a spinal fracture.  

The RO wrote the veteran a letter in October 1975 explaining 
the type of evidence needed to support the claim.  The 
veteran responded in November 1975, asserting he had injured 
his knee when it was bent underneath him during the jeep 
accident in service.  He also reported that he was hit on the 
knee and had a bruise for three weeks.  He had never been 
treated for it, other than his August 1975 visit to VA.  

In a statement dated in November 1975, the veteran's wife 
noted that she had been married to the veteran for nine 
years.  She stated that she had taken an ACE bandage to the 
veteran at work to support his knee and was aware of soreness 
and intermittent swelling of the knee.  

The veteran's examination in July 1964 for induction revealed 
his lower extremities were normal.  A clinical record sheet 
reveals the veteran was hospitalized from October 1, 1965 to 
November 1, 1965, for treatment of injuries suffered when a 
jeep the veteran was repairing slipped off a jack and fell on 
him.  The veteran was working under the jeep in a seated 
position when the jeep fell on him doubling him over.  The 
diagnoses included a compression fracture and dislocation of 
the L1 vertebra, abrasion of the left shoulder and fractures 
of the 11th posterior ribs, bilaterally.  When he was taken 
to the dispensary the veteran complained primarily of mid-
back pain.  Physical examination revealed full range of 
motion of his extremities.  Nursing notes made on October 1, 
1965 included diagnoses of abrasions of the knees and back.  
In May 1966 the veteran was examined prior to his separation 
from service.  The lower extremities were again noted to be 
normal.  On his May 1966 Report of Medical History the 
veteran checked that he did not have a history of swollen or 
painful joints, or a trick or locked knee.  

The RO denied the claim for service connection for a left 
knee injury in a January 1976 rating decision.  In February 
1976 the RO sent the veteran a letter informing him the claim 
for service connection for a left knee injury had been 
denied.  

An undated VA treatment record (on the same page as notes 
from October 1975 through August 1976) reveals the veteran 
had trouble with his left knee for some time going back to a 
jeep accident in 1965.  The veteran now had grating with 
movement, intermittent swelling, pain and a knot which formed 
in the left popliteal space.  November 1975 VA records noted 
that X-rays of the left knee were recommended.  In February 
1976 there was some question as to whether or not the left 
knee was now asymptomatic.  In August 1976 a knee problem was 
again recorded.  

The veteran submitted an application to reopen his claim for 
service-connection for a left knee disorder in August 1978.  
He stated he had not been to the VA hospital in over a year 
for treatment for his knee.  The RO wrote the veteran a 
letter in August 1978 explaining what kind of evidence was 
needed to support the claim for service connection for the 
left knee disorder.  

In September 1978 the RO in a Confirmed Rating decision 
continued the denial of service connection for a left knee 
disorder.  The RO sent a letter to the veteran in September 
1978 notifying him of the denial of service connection for a 
left knee disorder.  

In October 1988 the veteran requested an increased rating for 
his back disorder and indicated that all of his medical 
treatment had been provided at the VA Medical Center in Salt 
Lake City, Utah.  In November 1988 the RO received the 
veteran's VA treatment records for the period from March 1988 
to October 1988.  In a November 1988 rating decision the RO 
denied an increased rating for the back.  

In December 1988 the veteran wrote the RO and requested a 
personal hearing.  He stated he was having leg and knee pain 
along with increased low back pain.  He further asserted that 
he was having problems at work, was not able to stand or sit, 
and his legs ached all the time.  

A hearing was held at the RO in February 1989.  The veteran 
submitted private medical records from his private 
orthopedist, Dr. GZ.  They included reports of X-rays of the 
lumbar spine.  The veteran testified he worked in a hardware 
store.  He had difficulty with the lifting required on the 
job, which also required getting up and down.  In the last 
two or three years after getting up he had a severe ache in 
his knee area for the first four or five steps.  His left leg 
ached all the time.  Occasionally as he would walk the left 
foot, would slap the floor a little heavy, as if he almost 
lacked control of it.  He described a concurrent tingling 
sensation that  felt as if his circulation had been cut off.  
In May 1989 a Hearing Officers decision again denied an 
increased rating for the back condition.  

The veteran again asked for an increased rating in June 1989.  
In August 1989 the RO received the veteran's VA medical 
records for the period from October 1988 to August 1989.  A 
VA examination of the veteran's low back was conducted in 
October 1989.  The VA examiner concluded the only objective 
evidence of disability at that time was restriction of lumbar 
motion and abnormality of posture.  The veteran complained 
his knees hurt after sitting for any length of time.  The 
knees were not examined.  A February 1990 RO decision again 
denied an increased rating for the low back.  The veteran 
filed a notice of disagreement with that decision in March 
1990.  He reported having a CT scan and a myelogram since the 
VA examination.  His left leg was numb most of the time.  He 
was still working all the time and enduring the pain.  

The RO obtained VA hospital records dated in February 1990 
which revealed the veteran had been treated for hypertension 
and chronic low back pain with an acute exacerbation 
manifested by lower extremity numbness.  An electromyography 
(EMG) study revealed no evidence of radiculopathy or 
plexopathy.  

The veteran submitted a letter from his private orthopedist, 
Dr. GZ in January 1981.  Dr. GZ stated a Magnetic Resonance 
Imaging (MRI) revealed possible spinal stenosis.  An EMG was 
suggestive of nerve root irritation.  

In August 1991 the Board of Veterans' Appeals denied a claim 
for a rating in excess of 50 percent for the veteran's 
residuals of a compression fracture of the 1st lumbar 
vertebra.  

The veteran submitted a claim for service connection for 
ulcers in February 1993.  He asserted that the medication he 
was taking to relieve his back pain had caused his ulcers.  
The RO obtained the veteran's VA records dated from June 1990 
to March 1993.  Those records included diagnoses of a gastric 
ulcer and gastroesophageal reflux disease.  The veteran had 
heartburn and dysphagia.  In August 1993 the RO granted 
service connection for peptic ulcer disease with 
gastroespagheal reflux disease due to NSAID gastropathy.  A 
10 percent rating was assigned.  

The RO received copies of the veteran's VA records in March 
1994 for the period starting in February 1993.  They included 
September records which noted the veteran had difficulty 
maintaining erections.  The veteran was referred to the 
Urology department.  

In April 1994 the veteran filed a claim for service 
connection for impotence.  The veteran asserted it was due to 
his service-connected disability.  A VA examination was 
conducted in April 1994.  The examiner's impression was the 
veteran had a one and a half year history of impotence, which 
was temporarily related to naprosyn and nonsteroids for his 
degenerative joint disease.  He had an intermittent history 
of neurologic symptoms in his lower extremities and a 
somewhat diminished vulvocavernous reflex.  The VA examiner 
thought a neurologic cause of his impotence was quite likely, 
as he was lacking other significant causes of impotence.  He 
thought it was likely his impotence was resultant from his 
injury.  Records from the Salt Lake School of Medicine 
Division of Urology revealed the veteran underwent a Rigiscan 
evaluation for three nights in August 1994.  The study 
revealed the veteran had relatively normal erectile function.  
The abnormalities that were present were mild and borderline.  
It reduced the likelihood of true organic impotence.  In 
October 1994 the RO issued a rating decision denying the 
claim for service connection for impotency.  

The veteran submitted his notice of disagreement in December 
1994, appealing the October 1994 RO decision denying his 
claim for service connection for impotency.  

The RO arranged for a VA examination in October 1996 to 
determine the severity of the veteran's peptic ulcer disease.  
The veteran reported the onset of ulcer symptoms in 1984.  He 
was diagnosed with esophagitis and treated with Tagamet.  His 
symptoms became more severe and he was given Zantac.  In 
approximately 1992 an endoscopy was performed.  Gastric 
ulcers and a hiatal hernia was noted by history.  The veteran 
was given omeprazole and the symptoms had been well 
controlled since that time.  He occasionally used Rolaids.  
The symptoms consisted of intermittent heartburn and 
retrosternal chest discomfort.  He also had some occasional 
epigastric distress.  He denied hematemesis or melena.  

In February 1997 the Board remanded the claims for service 
connection for impotency and an increased rating for the 
residuals of a compression fracture of L1.  The Board ordered 
that additional examinations be conducted.  The RO sent a 
letter to the veteran in March 1997 asking him to identify 
any medical care providers who had treated him since August 
1994.  The RO received copies of the veteran's VA outpatient 
treatment records for the period from August 1986 to June 
1996.  

In July 1997 the veteran submitted a statement in support of 
claim.  He asserted he was wearing a back support and using a 
TENS unit.  He always had low back pain and his left leg 
burned most of the time.  His ulcer medication had been 
changed and he was now having stomach problems again.  

A VA examination of the spine was conducted in May 1997.  The 
VA examiner reported that neurologic examination was notable 
for a left more than right Hoffman sign, restriction of back 
motion in all four directions, stiff gait with slightly 
decreased arm swing, 4.5 weakness of hip extensors 
bilaterally, and distal large-fiber sensory deficits in the 
lower extremities with discriminative sense being intact.  
Straight leg raising was unremarkable.  Orthopedic 
examination resulted in a diagnosis of degenerative arthritis 
of the lumbar spine with marked limitation of motion and 
paravertebral muscle spasm with no true radiculopathy and no 
loss of sensation in the lower extremities or any evidence of 
sciatica.  

In July and November 1997 the veteran submitted statements 
contending his stomach problems had increased due to a change 
in his medication by VA.  In December 1997 the veteran 
submitted copies of his private medical records from Dr. GM.  
June 1991 records reveal the veteran had some reflux 
symptoms.  May 1993 records revealed he had some epigastric 
tenderness and some irritation of his stomach.  April 1996 
records noted his gastritis had improved and May 1997 records 
reflect treatment for a hiatal hernia and gastritis.  It was 
noted that the veteran complained of substernal chest pain.  

A January 1998 VA orthopedic examination included an 
assessment of status post L1 compression fracture with 
residual L1-L2 degenerative disk disease and no apparent 
neurologic deficits apparent on examination other than those 
related to recent surgery on the left lower extremity.  The 
veteran had recently undergone  coronary artery bypass 
surgery.  

A VA Genitourinary examination was conducted in February 
1998.  The VA examiner's impression was the veteran had 
sexual dysfunction of unclear etiology.  The veteran was not 
completely impotent as he was able to have an erection and 
have ejaculation.  His biggest complaint was that he was 
unable to sustain an erection for any significant amount of 
time.  The exact nature of this problem was difficult to 
ascertain within the confines of the clinic, but might be 
related to his low back problems, a side effect of 
medications, a psychosocial problem, or any combination of 
those problems.  There was no association between his peptic 
ulcer disease and his sexual dysfunction.  The veteran did 
have documented multilevel moderate degenerative disk disease 
as spondylosis of the lumbar and sacral spine.  Based on this 
information, a neurogenic cause of his problem was the most 
likely explanation.  

In March 1998 a VA neurological evaluation was performed.  
The assessment was the veteran had no weakness, but did have 
some distal sensory loss, as well as absent ankle reflexes.  
His diagnostic study demonstrated an L4 radiculopathy 
evidenced by an L4-5 central left paracentral disk bulge on 
his most recent MRI.  The patient clearly had symptoms and 
signs referable to his back pain.  His pain could be 
explained and substantiated by his MRI, as well as EMG 
findings.  The VA neurology examiner felt the veteran had 
been trying very hard to work full time, but been unable to 
(illegible) due to the progression of his pain.  (A claim for 
a TDIU has been raised by the record and is referred to the 
RO for adjudication-see introduction to this decision, page 
3.)  He also appeared to have limited range of motion of his 
back.  

In March 1998 the RO denied an increased rating for the back 
and service connection for impotence.  

An October 1998 Board decision denied service connection for 
impotence and granted an increased rating for the residuals 
of compression fracture of L-1.  A 60 percent rating for 
intervertebral disc syndrome and a 10 percent rating for 
fracture of a vertebra were granted.  

The RO effectuated the October 1998 Board decision in 
November 1998 and granted a 70 percent rating for residuals 
of a compression fracture of L-1.  

In March 2000 the veteran submitted a claim for an increased 
rating for his residuals of a compression fracture of L-1.  

The RO arranged for the veteran to be examined by VA in June 
2000.  The veteran reported constant low back pain aggravated 
by prolonged sitting or standing, walking three to four 
blocks and lifting 15 pounds or more.  The low back pain had 
progressed continually in severity over the last two years 
with recurrent radiculopathy down the left leg to the left 
foot and numbness and paresthesias over the anteromedial 
aspects of the left lower leg, to include the medial aspects 
of the left foot.  Forward flexion at 50 degrees caused 
bilateral low lumbar paraspinous pain and moderate 
paraspinous spasm.  Backward extension to 10 degrees, lateral 
flexion bilaterally at 10 degrees and rotation bilaterally at 
10 degrees produced similar pain and spasm.  There was 
decreased loss of pinprick sensation involving the left leg 
from the left knee down over the anterior left medial leg and 
medial aspect of the left foot compatible with L4 
radiculopathy.  

In a July 2000 decision the RO denied a rating in excess of 
70 percent for the residuals of a compression fracture of L1.  

A July 2000 report of an MRI of the spine revealed moderate 
multilevel degenerative changes and interval mild to moderate 
progression of the disease, most notable at L1-2, L4-5, L-5-
S-1, and to a lesser extent at L3-4.  There were only mild to 
moderate degrees of canal and foraminal encroachment.  

August 2000 VA records included a reference to an August 1996 
MRI of the lumbar spine, which revealed multilevel mild to 
moderate degenerative disc disease and spondylosis, most 
prominent at L4-5, and interval mild progression of disease 
with development of small L4-5 central left paramedian focal 
disc bulge, without significant spinal stenosis and only mild 
to moderate foraminal narrowing.  It was also noted the EMG 
studies revealed no evidence of polyneuropathy.  

September 2000 VA records noted the veteran had had trouble 
with his knees for years.  Examination of the knees revealed 
bilateral crepitus, with no effusion and normal range of 
motion.  The veteran was referred to the VA orthopedic clinic 
in December 2000 for treatment of osteoarthritis of both 
knees.  Examination revealed the knees were stable to valgus-
varus, anterior and posterior drawer, with negative Lachman 
and McMurray's tests.  There was moderate medial and lateral 
joint line tenderness and moderate patellar apprehension and 
grind.  X-rays revealed reasonable preservation of the joint 
space in the femorotibial articulation, but osteoarthritis of 
the patellofemoral joint, especially on the right.  

In March 2001 the veteran reported problems with GERD and 
ulcers.  His medications where changed from Celebrex to 
Vioxx.  In April 2001 records noted his GERD was well 
controlled with PPI.  The veteran had tried reducing dosage 
with remission of his symptoms.  April 2001 VA records noted 
the veteran was issued a new lumbosacral brace because his 
current brace was wearing out.  

In May 2001 the veteran requested his claims for service 
connection for conditions secondary to his service-connected 
back disorder be reopened.  He specifically listed his ulcers 
and impotence, and numbness of the legs.  The veteran asked 
that his treatment records from VA be obtained.  The RO 
responded in May 2001 by  sending the veteran a letter, 
informing him of the passage of the VCAA, described what 
evidence was necessary to support his claim and explained 
VA's duty to assist.  The RO specifically listed the actions 
which VA would undertake to assist the veteran with his 
claim.  

May 2001 VA records noted the veteran had chronic 
paresthesias in the distal lower extremities, to 
approximately the knee on the left and to mid calf on the 
right.  The veteran complained of worsening neuropathic pain 
in the left thigh.  He had increasing left extremity 
weakness.  A five year history of impotence was also noted.  

In June 2001 the RO wrote the veteran a letter and explained 
what they had done to assist him with his claims.  It 
informed the veteran he had been scheduled for a VA 
examination.  The letter also explained that VA would assist 
the veteran with obtaining records, but that the veteran was 
ultimately responsible for giving VA information to support 
his claims.  

A July 2001 VA examination was conducted to determine the 
current severity of the veteran's ulcers and GERD.  A history 
of gastrointestinal symptoms since 1988 was recorded.  The 
symptoms consisted of burning discomfort in the throat and 
upper retrosternal region.  The discomfort occurred 
nocturnally and was accompanied by regurgitation of fluid 
into the mouth.  Heartburn occurred during the daytime also 
if medication was not taken.  Initially, there was some 
difficulty with dysphagia and food blockage, but this had not 
been manifest in recent years.  The veteran had two 
gastrointestinal endoscopies four to five years ago.  The 
first revealed gastrointestinal ulcers and a hiatal hernia 
and the second revealed healing of the ulcers.  The veteran 
was using a proton pump inhibitor, lansoprazole.  It 
controlled his symptoms for the most part.  He only 
experienced heartburn occasionally at night with a frequency 
of about one time per month.  He usually did not experience 
heartburn during the day time, if he took the proton pump 
inhibitor on a regular basis.  There had been no previous 
episodes of gastrointestinal hemorrhage.  

For the last ten years the veteran had a problem with 
impotence.  He was able to obtain a hard erection, but it did 
not persist.  A vacuum pump had been used during the past 
seven to eight years and was usually successful in 
accomplishing a sustained erection.  

A VA examination of the spine in July 2001 noted the veteran 
complained of bilateral lower extremity numbness and tingling 
with recurrent left leg radiculopathy to the left foot.  
Quadriceps mechanism was intact, measuring 48 centimeters at 
six inches above the knee, bilaterally.  Motor strength was 
5/5 bilaterally.  The veteran was able to reach within 20 
inches of the floor.  Forward flexion was to 35 degrees and 
caused bilateral paraspinous pain over the mid to upper 
lumbar spine.  Lateral flexion was to 10 degrees to the left 
and 20 degrees to the right.  Backward extension at 15 
degrees caused pain without palpable spasm as did lateral 
rotation at 10 degrees to the left and 20 degrees to the 
right.  

The RO wrote the veteran a letter in July 2001 and listed the 
evidence they had obtained and would consider.  

An August 2001 rating decision continued the 70 percent 
rating for the low back and the 10 percent rating for ulcers 
and GERD.  The RO reopened the claim for service connection 
for impotence and denied service connection for sexual 
dysfunction.  The veteran submitted his notice of 
disagreement with the August 2001 rating decision in the same 
month.  The Decision Review Officer issued a statement of the 
case which continued the denial of the veteran's claims in 
November 2001.  The veteran submitted his substantive appeal 
in December 2001.  

A statement in support of claim dated in December 2001 raised 
the issue of service connection for a bilateral knee 
disorder.  The veteran's representative asserted the current 
bilateral knee disorder was related to the jeep accident in 
service.  The veteran submitted a statement contending his 
left knee was hit by part of the jeep.  The veteran was told 
by his doctor it was possible his knee was injured when the 
jeep fell on him.  

The RO received the veteran's VA records dated from December 
2000 to December 2001.  The veteran reported a multi-year 
history of knee pain in December 2000.  There was no 
particular history of trauma or any other inciting event.  
There had been gradual onset of bilateral knee pain and 
crepitus.  The veteran returned in June 2001 with complains 
of bilateral knee pain.  The VA examiner's impression was the 
veteran had some mild arthritic changes to the bilateral 
medial compartments.  

September 2001 VA records reveal the veteran complained of 
foot drop.  It was noted that although the veteran complained 
of foot drop his examination was normal.  In December 2001 
the veteran complained that his feet dragged on the ground 
when he did not think about them.  Testing of the left knee 
revealed it was positive for increased laxity.  The veteran 
was issued a hinged knee brace.  

The RO wrote the veteran a letter in December 2001 and 
explained that new and material evidence was needed to 
support his claim for a left knee disorder.  They explained 
to the veteran different types of evidence which could be 
submitted to support his claim.  In January 2002 the RO wrote 
the veteran a letter explaining what they had done to assist 
with his claim.  They RO had arranged for the veteran to be 
examined by VA.  

The veteran submitted a statement in January 2002 explaining 
that he had believed for years that his knee pain was related 
to his back injury and had not realized there was a separate 
injury until his doctors indicated to him that he had had a 
knee injury.  

A VA examination of the knees in February 2002 includes an 
assessment that the etiology of his left knee disability 
could be traced to the jeep accident in service.  The VA 
examiner stated the mild degenerative changes in the right 
knee were compatible with the veteran's age and he failed to 
see any relationship between the service-connected back 
problem and any present bilateral knee complaints.  Due to 
the contradictory clinical findings of SCL deficiency and 
bilateral collateral ligament laxity an MRI of the left knee 
was requested.  

The RO in a February 2002 rating decision denied the 
veteran's application to reopen his claim for service 
connection for a left knee disorder and service connection 
for a right knee disorder.  The veteran filed a notice of 
disagreement with that rating decision in March 2002.  The RO 
sent the veteran a letter in April 2002 which explained the 
provisions of the VCAA and what evidence the veteran could 
submit to support his claim for service connection for a 
bilateral knee disorder.  

The RO again denied the application to reopen the claim for 
service connection for a left knee disorder in a May 2002 
rating decision.  

The RO then received a copy of a May 2002 VA MRI of the left 
knee.  The MRI revealed no evidence of fracture or ligament 
injury.  The cruciate ligaments were intact.  Findings were 
consistent with advanced chondromalacia patellae involving 
predominantly the lateral compartment.  

The RO sent the veteran a letter in June 2002 explaining that 
additional evidence was needed before the RO could make a 
decision.  The RO again denied the application to reopen in a 
July 2002 rating decision.  A statement of the case was 
issued to the veteran in 2002, which listed all of the 
evidence which had been obtained and considered.  

The veteran in August 2002 submitted his substantive appeal 
and additional evidence related to his claims for service 
connection for a bilateral knee disorder.  In August 2002 the 
veteran submitted a letter from his private orthopedist, Dr. 
TW.  Dr. TW wrote that physical examination of the veteran 
revealed positive anterior drawer, positive Lachman's and 
positive pivot shift.  Dr. TW had reviewed the May 2002 VA 
MRI and disagreed with the radiologist interpretation.  He 
felt that the sagittal cuts indicated evidence of ACL fibers 
being disrupted.  Furthermore, the veteran's clinical 
examination correlated with the findings on three of the 
recognized physical tests and signs of ACL deficiency.  Dr. 
TW stated it was almost certainly an old injury related to 
the old accident, by the veteran's account.  

The veteran also submitted statements from eight individuals 
all dated in July 2002.  LL wrote that he was unaware of any 
thing that could have happened to the veteran in the last 23 
years that could have caused the damage to his knee.  The 
veteran had worked for him for 23 years.  The veteran's son 
wrote he was unaware of any other injury.  The veteran's 
older brother and spouse also was unaware of any other injury 
to the knee.  

In August 2002 the RO issued a supplemental statement of the 
case which considered the additional evidence which had been 
received and reopened the claim for a left knee disorder and 
continued to deny the claim for service connection for a 
bilateral knee disability.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2003.  The veteran 
testified that when a jeep he was working on in service fell 
on him his left knee was hit by the drive shaft.  Over the 
years the knee would get sore and swell.  He had used an Ace 
bandage.  He had been crippled with it for almost 40 years.  
His right knee was bent underneath him when the jeep landed 
on him and he did not know if any actual damage had been done 
to the right knee.  He thought that any damage to the right 
knee was caused by overuse because he had favored the left 
knee so much.  (T-3,4,5).  The veteran indicated that he 
dragged his left knee a bit while walking.  (T-6).  He 
attributed his sexual dysfunction to his service-connected 
back disability.  When asked about his symptoms of esophageal 
reflux the veteran replied that "the fire is out of it."  
He said that he still experienced "stuff" coming up into 
his throat all the time, especially when he tried to lie 
down.  It made him nauseous, but he did not vomit.  (T-10).  
The veteran reported he walked with a limp.  His great toe 
tapped when he walked and both legs were numb; the only thing 
he could feel in his feet were his toes.  He had started 
wearing steel toed boots because he kept banging his toes.  
He could not tell where his feet were.  The veteran worked in 
a hardware store.  (T-11).  When asked how many hours he 
worked a week, he said 8, and had previously  worked close to 
40.  (T-12).  His boss was a good man and if someone needed 
something carried out, one of the other employees carried it.  
The drugs he was taking to relieve his pain also interfered 
with his ability to work.  (T-12).  

New and Material

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2002).  

All decisions of the Board will be stamped with the date of 
mailing on the face of the decision.  Unless the Chairman of 
the Board orders reconsideration, and with the exception of 
matters listed in paragraph (b) of this section, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 C.F.R. § 20.110 (1998).  

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made.  38 C.F.R. 
§ 20.1105 (2002).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Left Knee 

Analysis.  The RO denied service connection for a left knee 
disorder in January 1976 and September 1978.  The Court has 
held VA is required to review for newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (overruled on other grounds).  The veteran 
was notified by the RO of the September 1978 rating decision 
in September 1978.  The veteran did not file a notice of 
disagreement with the September 1978 decision and it became 
final.  38 C.F.R. §§ 3.104, 19.153 (1978).  The September 
1978 rating decision is the last final allowance of the claim 
for service connection for a left knee disorder.  

The evidence in the claims folder in September 1978 includes 
statements from the veteran indicating he injured his left 
knee in the jeep accident while on active duty, August 1975 
VA records of treatment for the left knee, and service 
medical records.  

Additional evidence since the September 1978 rating decision 
includes a transcript of a December 1988 hearing at which the 
veteran reported having knee pain; an October 1989 VA 
examination report which also noted complaints of knee pain; 
September and December 2000 VA records of treatment for 
osteoarthritis of the knees; December 2001 VA records noting 
the veteran had laxity of the left knee and the issuance of a 
hinged knee brace; a February 2002 VA examination report; a 
May 2002 VA MRI of the left knee; a July 2002 letter from the 
veteran's private orthopedist; and the transcript of a 
videoconference hearing in February 2003.  

The additional evidence submitted is not cumulative or 
redundant.  It is new as it includes current medical evidence 
of a left knee disorder and opinions as to the relationship 
between the current left knee disorder and service.  The new 
evidence is relevant to the issue of service connection for a 
left knee disorder as it relates to diagnosis of a current 
left knee disorder and its relationship to service.  

The new evidence is of such significance that it must be 
considered in order to fairly consider the veteran's claim.  
38 C.F.R. § 3.156.  As new and material evidence has been 
submitted the veteran's claim for service connection for a 
left knee disorder is reopened.  

Sexual Dysfunction

Analysis:  The Board denied service connection for impotence 
in October 1998.  The October 1998 Board decision is the last 
final disallowance of the claim for service connection for 
impotence.  

The evidence in the claims folder in October 1998 included 
the following: September 1993 VA records noting the veteran 
had difficulty maintaining erections; an April 1994 VA 
examination report, which included the opinion that there was 
a neurologic cause of the veteran's impotence was likely; an 
August 1994 Rigiscan evaluation at the Salt Lake School of 
Medicine, which revealed the veteran had relatively normal 
erectile function which reduced the likelihood of any true 
organic impotence; and a February 1978 VA examination report.  

The evidence submitted since October 1998 includes May 2001 
records of a five year history of impotence and a July 2001 
VA examination which noted the veteran had been using a 
vacuum pump to maintain his erections; and VA records which 
include diagnosis of increasingly severe degenerative disc 
disease and treatment for hypertension and heart disease.  

The evidence obtained since October 1998 is not cumulative or 
redundant; it includes a current diagnosis of impotence, 
which is relevant to the issue of service connection for 
sexual dysfunction.  This additional evidence also relates to 
the current severity of the veteran's degenerative disk 
disease, which is relevant because the veteran's sexual 
dysfunction has been related to a neurogenic cause.  The 
evidence is of such significance that it must be considered 
in order to fairly consider the claim.  New and material 
evidence has been submitted to reopen the claim for service 
connection for impotence.  38 C.F.R. § 3.156.  

Increased Ratings

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Prior to September 23, 2002 the regulations for rating 
intervertebral disc syndrome were as follows: Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc with little intermittent relief is evaluated as 60 
percent disabling.  Severe intervertebral syndrome 
demonstrated by recurring attacks with intermittent relief is 
evaluated as 40 percent disabling.  Moderate intervertebral 
syndrome with recurring attacks is evaluated as 20 percent 
disabling.  Mild intervertebral syndrome is evaluated as 10 
percent disabling.  38 C.F.R. Part 4, Diagnostic Code 5293 
(2002).  

New regulations for rating disability related to 
intervertebral disc syndrome became effective September 23, 
2002.  On or after that date the regulations for rating 
disability due to intervertebral disc syndrome are as 
follows: intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months a 60 percent rating 
is assigned.  
With incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months a 40 percent rating is assigned.  
With incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12 
months a 20 percent rating is assigned. 
With incapacitating episodes having a total duration of at 
least one week, but less than two weeks during the past 12 
months a 10 percent rating is assigned.  67 Fed. Reg. 54345-
54349 (2002).  

Residuals of fracture of the vertebra are rated as 100 
percent disabling with cord involvement, bedridden, or 
requiring long leg braces.  Consideration should be given to 
special monthly compensation, with lesser involvements rate 
for limited motion, nerve paralysis.  Without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast) is rated as 60 percent disabling.  In other cases rate 
in accordance with definite limited motion of muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  In other cases rate in accordance with definite 
limited motion or muscle spasm adding 10 percent for 
demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).  
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  

Limitation of motion of the lumbar spine is rated as 40 
percent for severe limitation of motion.  A 20 percent rating 
is assigned for moderate limitation of motion.  A 10 percent 
rating is assigned for slight limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Paralysis of the sciatic nerve which is complete when the 
foot dangles and drops, with no active movement possible of 
muscles below the knee, with weakened flexion of the knee or 
(very rarely) lost is rated as 80 percent disabling.  
Incomplete severe paralysis with marked muscular atrophy is 
rated as 60 percent disabling.  Moderately severe incomplete 
paralysis is rated as 40 percent disabling.  Moderate 
incomplete paralysis is rated as 20 percent disabling.  Mild 
incomplete paralysis is rated as 10 percent disabling.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).  

Gastric ulcers moderate, with recurring episodes of severe 
symptoms two to three times a year averaging 10 days in 
duration is rated as 20 percent disabling.  Mild, with brief 
episodes of recurring symptoms once of twice yearly are 10 
percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7306 
(2002).  

Residuals of a Fracture of Compression Fracture of the L1 
with Degenerative Changes

The veteran's residuals of a fracture of L1 are currently 
rated as 60 percent disabling based on Diagnostic Code 5293 
for rating intervertebral disc syndrome with an additional 10 
percent for deformity of a vertebra under Diagnostic Code 
5285.  The 60 percent rating is the maximum schedular rating 
for intervertebral disc syndrome provided under both the new 
an old diagnostic codes, although a higher combined rating is 
possible under the new criteria by rating the neurological 
and orthopedic manifestations separately.    

The regulations also provide that disability due to fracture 
of vertebra may be rated based on limitation of motion and 
paralysis of the nerve when as here there is no evidence the 
veteran's fracture requires the use of long leg braces or a 
neck brace.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  
The Board has compared veteran's symptoms with the criteria 
for rating limitation of motion of the lumbar spine and 
paralysis of the sciatic nerve.  

VA examination in July 2001 revealed the veteran had forward 
flexion of only 35 degrees with paraspinous spasms, lateral 
flexion was limited to 10 degrees to the left and 20 degrees 
to the right.  Backward extension at 15 degrees caused pain.  
Lateral rotation was limited to 10 degrees to the left and 20 
degrees to the left.  The limitations of motion of the lumbar 
spine demonstrated by the veteran are severe.  The criteria a 
40 percent rating for severe limitation of motion of the 
lumbar spine have been met.  

In addition to limitation of motion the extent of nerve 
paralysis is to be considered.  In determining what is 
required for a higher rating the Board consulted the 
regulations for combined ratings found at 38 C.F.R. § 4.25, 
Table I, Combined Ratings Table.  A higher evaluation than 70 
percent for the veteran's low back would require the veteran 
demonstrate either complete paralysis of the sciatic nerve 
with foot drop, rated 80 percent (combined with the 40 
percent rating for severe limitation of motion of the lumbar 
spine results in a 90 percent rating), or incomplete severe 
paralysis of the sciatic nerve, rated 60 percent (combined 
with the 40 percent rating for severe limitation of motion 
results in an 80 percent rating). 

The criteria for severe incomplete paralysis requires 
evidence of marked muscular atrophy.  In this instance there 
is no evidence of muscular atrophy.  The VA examiner in July 
2001 noted that the quadriceps mechanism was intact and 
measured 48 centimeters at six inches above the knee, 
bilaterally.  Motor strength was 5/5.  The Board noted the 
veteran's complaints that he feels he is dragging his left 
foot.  In December 2001 the veteran was referred by VA 
physical therapists for evaluation for foot weakness.  
Objectively it was observed the veteran ambulated without 
foot drop or any abnormal gait patterns.  He was able to 
ambulate without a limp at a normal speed without an 
assistive device.  December 2001 VA records include a 
neurological evaluation which noted the veteran complained of 
foot drop despite a normal examination.  Based on a review of 
the VA medical records the Board has concluded the veteran 
does not have foot drop and he has active movement of the 
muscles below the knee.  In fact, as noted above, there is no 
indication of any appreciable atrophy or weakness of the 
affected muscles.  The criteria for a 60 percent rating based 
on severe incomplete paralysis of the sciatic nerve have not 
been met.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).  
Accordingly, a rating in excess of 70 percent for residuals 
of a compression fracture of L1, based on rating the 
orthopedic and neurological manifestations separately, is not 
warranted.  

The Board is cognizant of the 10 percent rating for a 
demonstrable deformity of a vertebral body secondary to the 
veteran's service-connected compression fracture of L1.  
However, as noted above, the maximum rating for the veteran's 
disc disease is 60 percent (5293) and, while ratings of 60 
and 10 percent combine to 60 percent under 38 C.F.R. § 4.25, 
the veteran is currently in receipt of a 70 percent rating.  
Under the new criteria, assigning separate ratings for the 
orthopedic and neurological disabilities does not result in a 
rating in excess of 70 percent either; as noted above, the 
maximum rating for severe limitation of motion of the lumbar 
spine is 40 percent, which, when considered with the 10 
percent rating for the deformity of a vertebral body, 
requires incomplete severe paralysis with marked muscular 
atrophy (60 percent) in order to combine for a rating in 
excess of 70 percent.  That is, it would take a 60 percent 
rating to combine with 40 and 10 percent rating to warrant an 
80 percent evaluation.  38 C.F.R. § 4.25.  The veteran does 
not have muscular atrophy or foot drop and he has active 
movement of the muscles below the knee.  

Ulcers with GERD

Analysis.  The veteran's ulcers with GERD are currently rated 
as 10 percent disabling.  A higher rating requires recurring 
episodes of severe symptoms two to three times a year 
averaging 10 days or more of duration.  The Board reviewed 
the veteran's VA records, considered his testimony at his 
videoconference in February 2003, and concluded there is no 
evidence that demonstrates the veteran has severe symptoms of 
ulcers or GERD, two to three times a year.  

The VA outpatient treatment records, the July 2001 
examination and the veteran's statements are consistent.  The 
veteran's symptoms are limited to burning in the throat and 
upper retrosternal region.  He continues to have heartburn 
without vomiting.  There is no evidence that at any time the 
veteran had bleeding or other severe symptoms.  Although the 
veteran had a history of difficulty with dysphagia it had not 
occurred in several years.  Currently the veteran's symptoms 
were limited to heartburn about once a month at night.  The 
veteran symptoms were controlled for the most part by his 
regular use of a proton pump inhibitor, lansoprazole.  

The evidence does not warrant a higher evaluation then 10 
percent for the veteran's ulcers with GERD.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In view of the Board's finding that a claim for TDIU must be 
referred to the RO as it is raised by the record (see 
introduction to this decision, page 3), consideration of 
whether a referral for consideration of an extraschedular 
rating or ratings are warranted for the veteran's low back 
disability and peptic ulcer disease with GERD must be 
deferred.  See Brambley v. Principi, 17 Vet. App. 20 (2003).


ORDER

New and material evidence having been submitted, the 
veteran's claims for service connection for a left knee 
disorder and sexual dysfunction are reopened; the appeal is 
granted to this extent only.  

A rating in excess of 70 percent for residuals of a 
compression fracture of L1, is denied.  

A rating in excess of 10 percent for ulcers with GERD is 
denied.  


REMAND

The service medical record dated on October 1, 1965 indicates 
that the veteran suffered abrasions on his knees when a jeep 
fell on him.  He has asserted his left knee has been 
symptomatic ever since this in-service injury.  Although 
there is some question as to the nature of the veteran's 
current left knee disorder, a VA physician and his private 
orthopedist have indicated current findings may be related to 
the accident in service.  Neither the VA physician or the 
private orthopedist had an opportunity to review the service 
medical records or the veteran's claims folder.  Their 
opinions have been based on the veteran's recitation of his 
history.  In order to assist the veteran with the development 
of his claim a VA examination should scheduled to allow a 
specialist to address the issue of the nature of the 
veteran's current left knee disorder and whether it is 
related to service after having an opportunity to review the 
veteran's service medical records and claims folder.  

The veteran has asserted that his right knee disorder was 
caused by his "overuse" of the right knee due to favoring 
his left knee.  In essence he contends his right knee 
disorder is secondary to his left knee disability.  For that 
reason the issue of service connection for a right knee 
disorder is inextricably intertwined with the issue of 
service connection for the left knee disorder.  Smith v. 
Gober, 236 F. 3d. 1370, 1372 (Fed. Cir. 2001).  Accordingly, 
the issue of service connection for a left knee disorder must 
be addressed prior to consideration of the claim for a right 
knee disorder.  

On two occasions the RO asked that VA examinations be 
conducted to determine the etiology of the veteran's claimed 
impotence.  One examination was performed in April 1994, 
prior to August 1994 studies at the Salt Lake School of 
Medicine, the other was conducted in February 1998.  It is 
apparent that the February 1998 VA examiner did not have the 
claims file for review.  In order to address the issue of the 
etiology of the veteran's sexual dysfunction, a VA 
examination must be scheduled and the examiner should be 
given the opportunity to review the veteran's medical records 
before rendering an opinion.  

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for sexual 
dysfunction or a bilateral knee disorder 
since May 2002.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  The veteran should be afforded a VA 
orthopedic evaluation to determine the 
etiology of any current left and right 
knee disorders.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner is asked to specifically 
indicate in his report if the claims 
folder was reviewed, to include the 
service medical records, with specific 
attention to the October 1965 service 
medical records relating to abrasions of 
the knees; October 1975 through August 
1976 VA outpatient treatment records for 
the left knee; the October 1989 VA 
examination cover sheet noting complaints 
of knee pain; September and December 2000 
VA records noting diagnosis of 
osteoarthritis of the knees, including X-
rays; June 2001 VA records with diagnosis 
of mild arthritic changes to the 
bilateral medial compartment; December 
2001 VA records noting increased laxity 
of the left knee and issuance of a knee 
brace; February 2002 VA orthopedic 
examination; May 2002 VA MRI of the left 
knee; and a July 2002 letter from the 
veteran's private orthopedist.  After 
examining the veteran and reviewing his 
history and medical records, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current disability 
of either knee began during or is 
causally related to any incident of 
service; and whether it is at least as 
likely as not that any current disability 
of either knee was caused  or aggravated 
(chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by the veteran's service 
connected low back disorder.  The 
examiner is also asked to provide a 
rationale for any opinion expressed.    

3.  The veteran should be afforded a VA 
genitourinary examination to determine 
the etiology of his sexual dysfunction.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
asked to indicate in his report if he 
reviewed the claims folder and any 
available medical records.  The examiner 
is asked to specifically review September 
1994 VA records noting the veteran had 
difficulty maintaining erections, an 
April 1994 VA examination report, August 
1994 records of the Salt Lake School of 
Medicine, Division of Urology which 
include a Rigiscan, a February 1998 VA 
examination report, March 1998 VA 
neurological evaluation, August 1996 MRI 
of the lumbar spine, and a July 2001 VA 
examination report and VA outpatient 
treatment records of treatment of 
hypertension and heart disease.  After 
examining the veteran and reviewing the 
claims folder, the examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any current sexual dysfunction was caused 
or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by the veteran's 
service connected low back disorder, or 
by treatment (i.e., medication) for same.  
The examiner is also asked to provide a 
rationale for any opinion expressed.    

4.  The RO must also assure compliance 
with the requirements of the VCAA, 
codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  See also 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO's attention 
is directed to Quartuccio,  supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 




 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



